DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10, 15-19, 21, and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-7, 10, 21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites, in part, “the first advertisement being received again after the second advertisement is displayed on the user terminal.”
The published specification at [0183] discloses, “That is, the information processing system according to the present embodiment causes the user who is predicted to view the broadcast advertisement content v11 to encounter the web advertisement content v31 associated with the broadcast advertisement content v11 beforehand, by the control described in this section.”
However, the specification as originally filed does not expressly disclose or suggest “the first advertisement being received again after the second advertisement,” as recited in the claim. Accordingly, claim 21, and claims 2-3, 5-7, 10, and 23-26 depending from claim 21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15-16, 18, 21, 23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi et al. (US 2009/0172728, hereinafter “Shkedi ‘728”) and Shkedi (US 2008/0259906, hereinafter “Shkedi ‘906”).

Regarding claim 1, Shkedi ‘728 teaches information processing apparatus comprising:
circuitry configured to control:
receiving, via a communication network, viewing information including a user viewing situation of a first advertisement inserted into a broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television 
the viewing information being determined based on identification information ([0029], “Profiles or partial profiles provided by a profile provider to a CAS can contain any quantity of profile information, such as, in one example, just an online access IP address or set-top box IP address or other STB identifier used by a person at the time his profile was collected and the identity of the profile provider. The profile can include, e.g., a profile identifier or profile name, a username, or a login ID; the profile can be referenced by or included in a cookie or tag placed on a user's STB or online user interface device.” [0055], “the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to 
identifying a second advertisement for display on a user terminal ([0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”),
the second advertisement being provided to the user terminal via the communication network based on the viewing information ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting with a television advertisement by a television viewer.” [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading 
Shkedi ‘728 does not expressly teach causing the first advertisement to be displayed as part of content broadcasted after the second advertisement is displayed on the user terminal.
Shkedi ‘906 teaches causing a first advertisement to be displayed as part of content broadcasted after a second advertisement is displayed on a user terminal ([0045], “The particular television advertisement thus directed typically is selected for delivery to the user's STB 36 based on the user's online behavior (e.g., merely accessing the online site 50, viewing a particular web page, performing a particular search, clicking on a particular link or ad, online shopping or purchases, or other activity).” [0066]).
In view of Shkedi ‘906’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 to include causing the first advertisement to be displayed as part of content broadcasted after the second advertisement is displayed on the user terminal. The modification would enable a combined system to tailor television advertising based on user interactions with online content. The modification would serve to improve user engagement and enjoyment of the combined system.

The rejection of claim 1 is similarly applied to claim 15.

Regarding claim 16, Shkedi ‘728 teaches an information processing apparatus comprising:
circuitry ([0050], Fig. 1) configured to control:
extracting viewing information including a user viewing situation of a first advertisement inserted into a broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). Such interactions can include any of a wide variety of queries, responses, or actions. In one example, the viewer might be asked whether the advertisement was relevant or whether the user wishes to receive additional ads of the same type or from the same advertiser.”), based on user identification information ([0029], “Profiles or partial profiles provided by a profile provider to a CAS can contain any quantity of profile information, such as, in one example, just an online access IP address or set-top box IP address or other STB identifier used by a person at the time his profile was collected and the identity of the profile provider. The profile can include, e.g., a profile identifier or profile name, a username, or a login ID; the profile can be referenced by or 
outputting the viewing information for identifying a second advertisement for display on a user terminal ([0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”),
the second advertisement being provided to the user terminal via a communication network based on the viewing information ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting with a television advertisement by a television viewer.” ([0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or 

Shkedi ‘728 does not expressly teach causing the first advertisement to be displayed as part of content broadcasted after the second advertisement is displayed on the user terminal.
Shkedi ‘906 teaches causing a first advertisement to be displayed as part of content broadcasted after a second advertisement is displayed on a user terminal ([0045], “The particular television advertisement thus directed typically is selected for delivery to the user's STB 36 based on the user's online behavior (e.g., merely accessing the online site 50, viewing a particular web page, performing a particular search, clicking on a particular link or ad, online shopping or purchases, or other activity).” [0066]).
In view of Shkedi ‘906’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 to include causing the first advertisement to be displayed as part of content broadcasted after the second advertisement is displayed on the user terminal. The modification would enable a combined system to tailor television advertising based on 
Regarding claim 21, Shkedi ‘728 teaches an information processing apparatus comprising:
circuitry ([0050], Fig. 1) configured to control:
receiving broadcast content and a first advertisement ([0007], “The STB receives an incoming signal, extracts content from the received signal, and transmits the extracted content to the television to be presented to a viewer.” [0053], “The targeted television advertisement is directed to the user's STB 36….” [0054]);
recording a user viewing situation of the first advertisement inserted into the broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). Such interactions can include any of a wide variety of queries, responses, or actions. In one example, the viewer might be asked whether the advertisement was relevant or whether the user wishes to receive additional ads of the same type or from the same advertiser.”),
the user viewing situation being managed based on identification information ([0029], “Profiles or partial profiles provided by a profile provider to a 
transmitting the user viewing situation to an external server via a communication network ([0055], “In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40 (for example, via modem 32 and ISP 22 as in FIG. 6A or via TVP 24 as in FIG. 6B; in either case perhaps also via one or more intermediate servers).” Fig. 1), and
wherein a second advertisement for display on a user terminal is identified in an external server ([0029], [0055], “the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 
the second advertisement being provided to the user terminal via the communication network based on the user viewing situation ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting with a television advertisement by a television viewer.” [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”).
Shkedi ‘728 does not expressly teach the first advertisement being received again after the second advertisement is displayed on the user terminal.

In view of Shkedi ‘906’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 to include the first advertisement being received after the second advertisement is displayed on the user terminal. The modification would enable a combined system to tailor television advertising based on user interactions with online content. The modification would serve to improve user engagement and enjoyment of the combined system. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 in view of Shkedi ‘906 such that the first advertisement may be received again after the second advertisement is displayed on the user terminal. The modification would enable a user to repeatedly view an advertisement, thereby improving convenience for users and enhancing advertising effectiveness.



Regarding claim 18, the combination further teaches an apparatus wherein the viewing information indicates at least one of viewing performance or viewing prediction, the viewing performance and the viewing prediction being updated based on the broadcast information (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). Such interactions can include any of a wide variety of queries, responses, or actions. In one 

Regarding claim 23, the combination further teaches an apparatus wherein the second advertisement is inserted into network content (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other 

Regarding claim 27, the combination further teaches an apparatus
wherein the user viewing situation of the first advertisement is recorded in a first user terminal (Shkedi ‘728: [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). … In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40….”),
the second advertisement is delivered to a second user terminal via the communication network, and the circuitry is configured to control providing the second advertisement to the second user terminal (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 

Regarding claim 28, the combination further teaches
wherein the user viewing situation of the first advertisement is recorded in a first user terminal (Shkedi ‘728: [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). … In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40….”),
the second advertisement is delivered to a second user terminal via the communication network, and the circuitry is configured to control receiving the user viewing situation from the first user terminal (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or 

Regarding claim 29, the combination teaches the limitations specified above; however, the combination does not expressly teach that the circuitry is configured to control updating the viewing information based on the broadcast information (Shkedi ‘728: [0077], “In another example, a database is maintained recording, for each television advertisement delivered to STB 36, the applicable common IP addresses then assigned to modem 32, along with corresponding dates and times and observed ad related user behavior (e.g., mere user viewing of the TV ad, user interaction with the TV ad, or information related to targeting of the TV ad), if any. Such an STB/ad database also includes the most recent common IP address, whether any TV ad was delivered to the STB while assigned that IP address or not. The STB/ad database is often referenced as a ‘log’ or ‘history,’ or by using alternative terms. … The STB/ad database can be stored and updated by STB 36 or computer 34, and can preferably be transmitted to and stored by CAS 40. The STB/ad database can be updated at regular temporal intervals, or updating can be triggered by specific events, e.g., receiving a television ad or reassignment of the common IP address, and the updating includes transmission of the updated database to CAS 40.”).

Claims 2-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Huntington (US 2007/0219859).

Regarding claim 2, the combination teaches the limitations specified above; however, the combination does not expressly teach that the second advertisement is determined based on a number of viewing times of the first advertisement and the second advertisement. 
Huntington teaches providing an advertisement based on a number of viewing times of an advertisement (Abstract, [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]).
In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second advertisement is determined based on a number of viewing times of the first advertisement and the second advertisement. The modification would serve to prevent the excessive presentation of particular advertisements to users. The modification would serve to improve the overall user experience.

Regarding claim 3, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly that the second 
Huntington teaches an advertisement is determined such that summation of viewing times of advertisement programming is equal to or smaller than a predetermined number ([0025], “As used herein, an advertisement can be a specific program or all programming involving a specific product, service or other topic.” [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]).
In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the second advertisement is determined such that summation of viewing times of the first advertisement and the second advertisement is equal to or smaller than a predetermined number. The modification would serve to prevent the excessive presentation of particular advertising content to users. The modification would serve to improve the overall user experience.
Regarding claim 5, the combination further teaches an apparatus:
wherein the number of viewing times of the first advertisement is determined based on a viewing performances of the first advertisement 2Application No.: 15/547,143Docket No.: SONYJP 3.3F-3305 within a predetermined period (Huntington: Abstract, [0030], [0040], “When the exposure 
the viewing performance being determined based on the broadcast information (Shkedi ‘728: [0077], “In another example, a database is maintained recording, for each television advertisement delivered to STB 36, the applicable common IP addresses then assigned to modem 32, along with corresponding dates and times and observed ad related user behavior (e.g., mere user viewing of the TV ad, user interaction with the TV ad, or information related to targeting of the TV ad), if any. Such an STB/ad database also includes the most recent common IP address, whether any TV ad was delivered to the STB while assigned that IP address or not. The STB/ad database is often referenced as a ‘log’ or ‘history,’ or by using alternative terms. … The STB/ad database can be stored and updated by STB 36 or computer 34, and can preferably be transmitted to and stored by CAS 40. The STB/ad database can be updated at regular temporal intervals, or updating can be triggered by specific events, e.g., receiving a television ad or reassignment of the common IP address, and the updating includes transmission of the updated database to CAS 40.”).

Regarding claim 17, the combination teaches the limitations specified above; however, the combination does not expressly teach that the viewing information comprises a predetermined viewing time condition based on a number of viewing times of the first advertisement and the second advertisement.

In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the viewing information comprises a predetermined viewing time condition based on a number of viewing times of the first advertisement and the second advertisement. The modification would serve to prevent the excessive presentation of a particular advertisement to users. The modification would serve to improve the overall user experience.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Gavita (US 2012/0167123).

Regarding claim 7, the combination teaches the limitations specified above; however, the combination does not expressly teach that the identification information is associated with a user image.
Gavita provides a teaching wherein identification information is associated with a user image ([0004], [0048], “An image 160 is captured by capture device 104 and is provided to recognition engine 162. Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An 
In view of Gavita’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the identification information is associated with a user image. The modification would enable a combined system to identify users for content customization in a seamless manner. The modification would serve to improve convenience for users.

Regarding claim 10, the combination further teaches an apparatus wherein the circuitry is configured to control: capturing the user image, and associating the user image with the identification information by a face recognition technology (Gavita: [0004], [0048], “An image 160 is captured by capture device 104 and is provided to recognition engine 162. Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. Permission processor 166 determines the permissions and access rights that are available based on the detected viewers.”).

Claims 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Agarwal et al. (US 2016/0088352).


Agarwal teaches updating viewing information based on information indicating delivery performance of content ([0024], “Methods and systems are described herein for a media guidance application that improves the reliability of data collected about a user, particularly when the user is consuming media content in a group. For example, in addition to monitoring content that a user (or a group of users) consumes (e.g., what television shows are viewed), the media guidance application may monitor the interactions the user (and/or each user in the group) has with the content. The media guidance application may then update a user profile based on the monitored interactions.” [0028]).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the circuitry is configured to control updating the viewing information based on information indicating delivery performance of the second advertisement content. The modification would serve to improve the reliability of data collected about a user (see Agarwal: [0024]).

Regarding claim 24, the combination teaches the limitations specified above; however, the combination does not expressly teach that the network content includes a 
Agarwal teaches a system comprising network content including a video-on-demand (VOD) content, and an advertisement is displayed on an application to provide the VOD content to the user ([0055], “Non-linear programming may include content from different content sources including on-demand content (e.g., VOD),….” [0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], Figs. 1-2).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the network content includes a video-on-demand (VOD) content, and the application includes an application to provide the VOD content to the user. The modification would enable users to view content at their convenience. The modification would thereby improve the overall user experience.

Regarding claim 25, the combination teaches the limitations specified above; however, the combination does not expressly teach that the network content includes a social networking service (SNS) content, and the second advertisement is displayed on an application to provide the SNS content to the user.
Agarwal teaches a system comprising network content including a social networking service (SNS) content, and an advertisement displayed on an application to provide the SNS content to a user ([0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], [0084], “In some 
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the network content includes a social networking service (SNS) content, and the application includes an application to provide the SNS content to the user. The modification would thereby improve the overall user experience.

Regarding claim 26, the combination further teaches an apparatus wherein the second advertisement is displayed on a web page (Shkedi ‘728: [0025], “Central Ad Server (CAS)--a computer server that manages delivery of advertisements (television or online) to visitors of online sites or viewers of television programs. A local ad server can be typically run by a single publisher to serve ads to visitors of websites or viewers of television programs of that publisher, or by a single advertiser to serve ads into ad space acquired by the advertiser on various websites or television programs.” [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other 
The combination does not expressly teach that the second advertisement is displayed on an Internet browser.
Agarwal provides a teaching for displaying an advertisement on an Internet browser ([0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], [0079], “In one example of a client-server based guidance application, control circuitry 304 runs a web browser that interprets web pages provided by a remote server.” Figs. 1-3).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the application includes an Internet browser in order to facilitate user access to websites and other online content. The modification would serve to improve convenience for users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426